CAMPBELL, J :
Relators appealed to the township board of Penn, against an order of the school inspectors, whereby a half section was taken from one primary-school district, and added to a graded and high-school district.
The grounds of appeal set forth no irregularity, except an alleged want of consent of the trustees of the graded district. The other grounds are merely reasons of policy, and that was not well founded. The town board affirmed the action of the inspectors.
The statute which gives the appeal to the town board requires that their action shall be taken within ten days from the return, and' requires further, that the decision of the school inspectors “shall not be altered or reversed, unless a majority of such township board, not members of said board or boards of inspectors, shall so determine.” — G. L. § 3736.
It is evident that the policy of the law is against any needless interference with the action of the school inspectors, who have full discretion in arranging districts, except as to graded schools, and, .with the consent of their trustees, may change those also. By fixing the brief period of ten days, within which the town board must act, the statute plainly disapproves of delays in the settlement of these matters of administration. The appeal to the town board is not on legal questions, but transfers to them the came discretionary authority which the inspectors have when there is no appeal. And by appealing to the town board, the parties appealing waive those questions which require judicial review, and submit themselves to the discretion of that body; and a certiorari to the town board does not open the doings of the inspectors.
It never was intended that a court should exercise any of these powers of discretionary administration. And it cannot be lawful on such a writ as this, to disturb the action of the inspectors, when the statute declares it shall stand, unless changed within ton days by the town board. If that *274body acted within its jurisdiction, we cannot review its discretion. If it did not, and its acts were void, the inspectors’ action is equally intact, and beyond disturbance.
If the board, acting without authority of law, reversed the action of the inspectors, we might be obliged to undo their order. But an order of the board affirming it, whether properly or improperly, only leaves the action of the inspectors as it would have been without such interference. And a certiorari to the town board, as already suggested, cannot review the acts of the inspectors.
The writ must be quashed as improvidently granted, with costs against relators.
The other Justices concurred.